                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                             BUTTE DIVISION



UNITED STATES OF AMERICA,                2:19-PO-5005-KLD
                                         Ticket Number: FBCX005A and
                   Plaintiff,             FBCX0059
                                         Location Code: M4B
vs.                                      Disposition Code: PE

KURTIS C. ANDERSON,                      JUDGMENT IN A CRIMINAL CASE

                   Defendant.



      The Defendant, Kurtis C. Anderson, was present in court and entered a plea
of no contest to the charges of: 18:13-7990.P ABANDONING ANY PERSONAL
PROPERTY and 18:13-7990.P POSSESSING OR LEAVING REFUSE, DEBRIS,
OR LITTER.
      The court imposes the following sentence pursuant to the Sentencing
Reform Act of 1984:
            1. Defendant must pay a fine in the amount of $50.00 plus $30.00
Special Assessment for 18:13-7990.P ABANDONING ANY PERSONAL
PROPERTY and $50.00 plus $30.00 Special Assessment for 18:13-7990.P
POSSESSING OR LEAVING REFUSE, DEBRIS, OR LITTER for a total of
$160.00, Defendant must pay by check or money order payable to AU.S. COURTS
C CVB@ and mailed to CENTRAL VIOLATIONS BUREAU, P.O. Box 780549
San Antonio, TX 78278. Defendant may also pay online at www.cvb.uscourts.gov
. The fine shall be paid as follows: $40 payment due each month starting on
November 8, 2019, and due every month thereafter on the 8th of every month.
      Defendant is advised that pursuant to 18 U.S.C. § 3742(g) and Federal Rule
of Criminal Procedure 58(g)(2)(B), Defendant has the right to appeal the sentence
imposed in this case to a United States District Court Judge within fourteen (14)
days after entry of judgment, by filing with the Clerk of District Court a statement
specifying the judgment from which the appeal is taken, and by serving a copy of
the statement upon the United States Attorney (personally or by mail) and filing a
copy with Magistrate Judge Johnston. If you appeal, you will be required to pay a
$38 fee pursuant to 28 U.S.C. § 1914, Fee Schedule, subsection (10) at the time of
filing your appeal. You also will be required to furnish the District Court Judge a
copy of the record, which consists of the “original papers and exhibits in the case
together with any transcript, tape or other recording of the proceedings and a
certified copy of the docket entries which shall be transmitted promptly to the clerk
of court.” Fed. R. Crim. P. 58(g)(2)(c).


Date of Imposition of Judgment: September 5, 2019.


10/21/2019                                          ______________________
Date Signed                                         KATHLEEN L. DESOTO
                                                    United States Magistrate Judge
